ROSS MILLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684 8708 Website: secretaryofstate.biz Filing Date: 07/23/2009 Articles of Incorporation (PURSUANT TO NRS 78) 1. Name of Corporation: ALLIES LIMITED 2. Registered Agent [X] Commercial Registered Agent: AGENCY SERVICES OF NEVADA for Service of Process [ ] Noncommercial Registered AgentOR [ ] Office or Position with Entity (check only one box) Name of Title of Office or Other Position with Entity Secretary Nevada 3. Authorized Stock: N/A (number of shares Number of shares Par value: Number of shares corporation authorized to issue) with par value: without par value: 4. Names TED PRICE & Addresses, Name of Board of 1, SUITE 100 OMAHA NE Directors/Trustees: Street Address City State Zip Code (each Director/Trustee must KENNETH J. HAGEN, JR. be a natural person at least Name 18 years of age; attach 1, SUITE 100 OMAHA NE additional page if more Street Address City State Zip Code than two directors/trustees) 5. Purpose: The purpose of this Corporation shall be: (optional-see instructions) 6. Names, Address KENNETH J. HAGEN, JR. /S/ KENNETH J. HAGEN, JR. and Signature of Name Signature Incorporator: 1, SUITE 100 OMAHA NE (attached additional page Street Address City State Zip Code there is more than one incorporator) 7. Certificate of I hereby accept appointment as Registered Agent for the above named Entity. Acceptance of Appointment of /S/ AGENCY SERVICES OF NEVADA 07-21-2009 Registered Agent: Authorized Signature of R.A. or On Behalf of Registered AgentEntity Date ROSS MILLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684 8708 Website: secretaryofstate.biz Filing Date: 02/01/2010 Certificate of Correction (PURSUANT TO NRS CHAPTERS 78, 78A, 80, 81, 82, 84, 86, 87, 87A, 88, 88A, 89 AND 92A) 1. The name of the entity for which correction is being made ALLIES LIMITED 2. Description of the original document for which correction is being made: ARTICLES OF INCORPORATION 3. Filing date of the original document for which correction is being made: 07/23/2009 4. Description of the inaccuracy or defect. PAR VALUE PER SHARES - $.01 5. Correction of the inaccuracy or defect. PAR VALUE PER SHARE - $.0001 6.
